Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s election without traverse the subject matter of Group III (encompassing the subject matter of current claims 1-20 and 22) filed 10/5/21 is acknowledged. 
2.	Claims 1-20 and 22 are present in this application and are under consideration in this Office Action.
3.					Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), Provisional Application 62746355, filed 10/16/2018, is acknowledged.  
4. 					Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
5.			Claim Rejections - 35 USC § 112 (second paragraph)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 & 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1-20 & 22 either directly or in a dependent manner recite the phrase “multi-sugar feed stock” or “multi-sugar fermentation”.

6.	Claims 1-20 & 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 13, 19 & 22 recites the limitations:
"wherein the efficiency of conversion of non-glucose C6 sugars is improved” (claim 13); 
or " wherein the conversion efficiency of non- glucose C6 sugars is improved” (claim 19); 
or “wherein the conversion of mannose and galactose is improved” (claim 22);
in claim 1.  There is insufficient antecedent basis for this limitation(s) in claim 1.
7.	Claim 10 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-3, 9, 10 & 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al. (2016) “Impact of the [GAR+] Prion on Fermentation and Bacterial Community Composition with Saccharomyces cerevisiae UCD932” A. J. Enol. Vitc. 67: 296-307 (Cited in IDS filed 2/11/20). 
Claims 1-20 & 22 are drawn to as follows:
1. (currently amended) A method of producing ethanol from multi-sugar feedstock, the method comprising inoculating multi-sugar feedstock with a [GAR+] Saccharomyces cerevisiae and fermenting the feedstock, wherein ethanol is produced from the feedstock.  
2. (original) The method of claim 1, wherein the [GAR+] Saccharomyces cerevisiae is UCD932.  
3. (original) The method of claim 1, wherein the feedstock is red liquor waste.  
4. (currently amended) [GAR+] Saccharomyces cerevisiae strain genetically modified to comprise the C5 sugar metabolic pathway.  
5. (currently amended) The method of claim 4, wherein the [GAR+] Saccharomyces cerevisiae strain has the ability to convert xylose and/or arabinose.  
6. (currently amended) The method of claim 4, wherein the [GAR+] Saccharomyces cerevisiae strain is further modified to express saccharification enzymes.  
7. (currently amended) The of claim 6, wherein the saccharification enzymes are selected from cellulases, beta-glucosidases, xylanases, and LPMOs.  
8. (currently amended) The of claim 4, wherein the [GAR+] Saccharomyces cerevisiae strain utilizes two or more sugars simultaneously during fermentation of a multi-sugar feedstock.  
9. (currently amended) The method of claim 1, wherein ethanol production is improved relative to [ GAR-] yeast.  
10. (currently amended) The method of claim 1, wherein the [GAR+] is UCD932.  
11. (currently amended) The method of claim 1, wherein the [GAR+] [GAR+] Saccharomyces cerevisiae strain is modified to express at least one of cellulases, beta-glucosidases, xylanases, and LPMOs.  
12. (currently amended) The method of claim 1, wherein the [GAR+] [GAR+] Saccharomyces cerevisiae strain is genetically modified to use xylose and/or arabinose.  
13. (currently amended) The method of claim 1, wherein the efficiency of conversion of non-glucose C6 sugars is improved.  
14. (currently amended) The method of claim 1, wherein the multi-sugar feedstock contains C5/C6 sugar blends.  

16. (currently amended) The method of claim 1, wherein the [GAR+] [GAR+] Saccharomyces cerevisiae strain is obtained by introducing a [GAR+] prion into Saccharomyces cerevisiae strain.  
17. (currently amended) The method of claim 1, wherein the Saccharomyces cerevisiae strain contains a C5 sugar metabolic pathway to ferment xylose and/or arabinose.   
18. (currently amended) The method of claim 1, wherein the [GAR+] Saccharomyces cerevisiae strain viability is improved and/or ethanol yield is increased -   
19. (currently amended) The method of claim 1, wherein the conversion efficiency of non- glucose C6 sugars by the [GAR+] Saccharomyces cerevisiae is improved relative to [GAR-] yeast. 
20. (currently amended) The method of claim 1, wherein fermentation rate of [GAR+] Saccharomyces cerevisiae strain is improved relative to [GAR-]. 
22. (currently amended) The method of claim 1, wherein the conversion of mannose and galactose is improved relative to [GAR-] yeast.

Walker et al. teach Impact of the [GAR+] Prion on Fermentation and Bacterial Community Composition with Saccharomyces cerevisiae UCD932 and the efficiency and efficacy of alcohol fermentation by yeast is crucial for the winemaking including red wine or red liquor processes. Sluggish or arrested fermentation can negatively affect winery operations and wine quality. Yeast can induce a prion known as [GAR+] that allows the cell to circumvent glucose repression (or glucose associated repression or GAR) of alternative carbon substrates. We have confirmed that Saccharomyces cerevisiae strain UCD932 can spontaneously generate the [GAR+] phenotype and that this phenotype exhibits the genetic traits of a prion. Differences were observed in the fermentative behavior of UCD932 wild-type [gar-] vs. [GAR+] yeasts in lab.-scale model juice fermentations. To further understand these differences, fermentations were performed in Chardonnay juice to study the interaction of the [GAR+] prion and presence of sulfur dioxide (SO2) on fermentation kinetics, bacterial community composition, and volatile compound production. Cells harboring the [GAR+] prion displayed reduced fermentation capacity, which was especially evident in the absence of SO2. Presence of SO2 and fermentation time had the most significant effects on the types of bacteria present in the fermentation. However, [GAR+] yeasts without added SO2 were especially sensitive to bacterial competition. This difference was also reflected in the bacterial and volatile profiles of the finished wine. The robustness of Saccharomyces cerevisiae fermentations is indispensable for the  The robustness of Saccharomyces cerevisiae fermentations is indispensable for the winemaking process. Yeasts are able to quickly and efficiently convert the glucose and fructose present in grape juice into ethanol through alcoholic fermentation. See for example abstract, material/methods, results, discussion and conclusion.
Importance of [GAR+] prion, glycerol glucosamine media, LAB, lactic acid bacteria, media and Saccharomyces, S02 & sulfur dioxide are in detail illustrated in Tables 1 -2 and Figures 1-6 for examples. 
9.	US Patent 8,679,803; 10,889,836 & 10,023,837 are cited as art of interest.	
10.	No claim is allowed. 
11.	IDS filed 2/11/20 is acknowledged. A signed copy of the same is provided with this Office Action.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940. The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940